NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JERRY HELMS, an individual, and              )
MARIO RIZZI, an individual,                  )
                                             )
          Appellants/Cross-Appellees,        )
                                             )
v.                                           )   Case No. 2D18-748
                                             )
BRYAN MILK, an individual,                   )
MICHAEL R. KELLY, an individual,             )
LISA KELLY, an individual,                   )
PROGRESSIVE AUTO                             )
MANAGEMENT, INC., a Florida                  )
Corporation, PROGRESSIVE                     )
AUTO CENTER, INC., a Florida                 )
Corporation, and BML, LLC, a Florida         )
Limited Liability Company,                   )
                                             )
          Appellees/Cross-Appellants.        )
                                             )

Opinion filed April 12, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko and Hugh D.
Hayes, Judges.

Daniel Simon, Kubs Lalchandani and
James M. Slater of Lalchandani Simon
PL, Miami, for Appellants/Cross-Appellees.

Gregory N. Woods and Rachel A. Kerlek
of Woods, Weidenmiller, Michetti &
Rudnick, LLP, Naples, for Appellee/Cross-
Appellant Bryan Milk.

Edmond E. Koester, Alex R. Figares and
Matthew B. Devisse of Coleman,
Yovanovich & Koester, P.A., Naples, for
Appellees/ Cross-Appellants Michael R.
Kelly, Lisa Kelly, Progressive Auto
Management, Inc., Progressive Auto
Center, Inc., and BML, LLC.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and MORRIS and SLEET, JJ., Concur.




                                          -2-